Citation Nr: 1213864	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  10-08 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for bilateral Achilles tendonitis.

3.  Entitlement to service connection for bilateral leg cramps.

4.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned Veterans Law Judge January 2012.  A transcript of the hearing has been associated with the record.

The record reasonably raises the issue of entitlement to service connection for tinnitus.  As this issue has not been addressed by the RO, it is referred for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Among the Veteran's claims is one of entitlement to service connection for bilateral hearing loss disability.  Service treatment records show that on enlistment examination in April 1969, puretone thresholds on audiometric testing were as follows:





HERTZ



500
1000
2000
3000
4000

Right
10 
10
10
not tested
10

Left
10
10
10
not tested
10


On separation examination in May 1971 the Veteran's puretone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000

Right
20 
0
0
0
5

Left
25
10
0
0
10


The record shows a current hearing loss.  Specifically, a September 2010 VA treatment record reflects a description of normal hearing sensitivity from 250-2000 Hz, sloping to a mild sensorineural hearing loss from 3000-8000 Hz, bilaterally.  However, an examination to determine the etiology of the current hearing loss has not been carried out.  In light of a shift in hearing acuity in service and the current hearing loss, the Board concludes that a VA examination is warranted.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the remaining claims, the Board observes that the Veteran submitted a statement in January 2012.  Therein, he indicated that during basic training he was dropped from his platoon and placed in a medical rehabilitation platoon due to Achilles tendonitis and a tailbone problem.  Evidence supportive of his statements might be associated with the Veteran's service personnel records.  Those records should be obtained and associated with the claims file.  

The Board observes that there is evidence in the claims file indicating that the Veteran is in receipt of SSA benefits, apparently based on disability.  Given the likelihood that records held by SSA might include those pertinent to the disabilities at issue in this appeal, the Board finds that a remand for clarification as to whether the Veteran is in receipt of benefits from SSA, and if so, to obtain any associated records, is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records

In light of the above discussion, the Board has determined that additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department and obtain the Veteran's service personnel records.  

2.  Determine whether the Veteran is in receipt of SSA disability benefits.  If so, request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

If VA is unable to secure the above referenced records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

3.  Schedule a VA examination to determine the etiology of any currently present hearing loss disability.  The claims folder should be forwarded to the examiner for review.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran has current hearing loss disability for VA compensation purposes.  If so, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such hearing loss disability is related to any disease or injury in service.  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

4.  Upon completion of the above, review the examination report for compliance with the Board's directives.  Any deficiency should be addressed prior to recertification to the Board.

The AOJ should also conduct any further development indicated by the expanded record, to include additional VA examinations as necessary.

5.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


